In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
DEMETRICE BELL-O’NEAL             *
on behalf of A.O., a minor child, *                   No. 13-835V
                                  *
                   Petitioner,    *                   Special Master Christian J. Moran
                                  *
v.                                *                   Filed: November 30, 2015
                                  *
SECRETARY OF HEALTH               *                   Stipulation; influenza (“Flu”) vaccine;
AND HUMAN SERVICES,               *                   Guillain-Barré syndrome (“GBS”).
                                  *
                   Respondent.    *
*********************
Diana L. Stadelnikas Sedar, Maglio, Christopher & Toale, PA, Sarasota, FL, for
Petitioner;
Claudia B. Gangi, United States Dep’t of Justice, Washington, DC, for Respondent.

                                 UNPUBLISHED DECISION1

       On November 20, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Demetrice Bell-O’Neal, on behalf of her daughter,
A.O., on October 25, 2013. In her petition, Ms. Bell-O’Neal alleged that the
influenza (“flu”) vaccine which A.O. received on January 11, 2012, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
A.O. to suffer Guillain-Barré Syndrome (“GBS”). Petitioner represents that there has
been no prior award or settlement of a civil action for damages on behalf of A.O. as a
result of her condition.

       Respondent denies that the Flu vaccine caused A.O. to suffer GBS or any other
injury or her current condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
party has 14 days to file a motion proposing redaction of medical information or other information
described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear
in the document posted on the website.

                                                  1
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

      Damages awarded in that stipulation include:

      a. A lump sum of $810,427.27, which amount represents compensation for
         first year life care expenses ($153,594.84), lost future earnings
         ($406,832.43), and pain and suffering ($250,000.00), in the form of a
         check payable to petitioner as guardian/conservator of the estate of
         A.O. for the benefit of A.O. No payments shall be made until petitioner
         provides respondent with documentation establishing that she has been
         appointed as the guardian/conservator of A.O.’s estate;

      b. A lump sum of $8,772.26, which amount represents reimbursement of a
         lien for services rendered on behalf of A.O., in the form of a check
         payable jointly to petitioner and

                        Georgia Department of Community Health
                                 900 Circle 75 parkway
                                       Suite 650
                                   Atlanta, GA 30339
                              Case No: 156901/0000233137

         Petitioner agrees to endorse this payment to the State of Georgia.

      c. A lump sum of $24,595.20, which amount represents reimbursement of
         a lien for services rendered on behalf of A.O., in the form of a check
         payable jointly to petitioner and

                                 Peach State Health Plan
                             5615 High Point Drive, Suite 100
                              Attn: Case Management Dept.
                                    Irving, Texas 75038
                             Recipient ID: GA01111989738884

         Petitioner agrees to endorse this payment to Peach State Health Plan.




                                         2
        d. An amount sufficient to purchase the annuity contract described in
           paragraph 10 of the stipulation attached hereto as “Appendix A,” paid
           to the life insurance company from which the annuity will be purchased
           (the "Life Insurance Company").2

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk is directed to enter judgment in case 13-835V according to this decision and the
attached stipulation.3

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                      s/ Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




        2
          The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have one
of the following ratings from two of the following rating organizations:
            a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;
            b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;
            c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-, AA,
               AA+, or AAA;
            d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.
        3
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims judge.

                                                  3